Citation Nr: 1300783	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  09-29 465	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Meawad, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1966 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

The Veteran asserts, in part, that hypertension was caused by or aggravated by service-connected ischemic heart disease.  

As the evidence of record is insufficient to decide the claim under the applicable theories of service connection, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify on the claim of secondary service connection.

2.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf private medical records, pertaining to treatment of hypertension since 1999. 




3.  Afford the Veteran VA examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that hypertension is caused by or aggravated by service-connected ischemic heart disease? 

In this context the term "aggravation" means a permanent increase in hypertension, that is, an irreversible worsening of hypertension beyond its natural clinical course due to ischemic heart disease as contrasted to a temporary worsening of symptoms.  

The Veteran's file must be made available to the VA examiner for review. 

3.  On completion of the development, the claim should be adjudicated.  If the benefit is denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


